


Exhibit 10.8


AMENDMENT THREE
TO THE
COCA-COLA REFRESHMENTS SUPPLEMENTAL PENSION PLAN




WHEREAS, Coca-Cola Refreshments USA, Inc. sponsors the Coca-Cola Refreshments
Supplemental Pension Plan (the “Plan”); and


WHEREAS, The Coca-Cola Company Benefits Committee (the “Benefits Committee”) is
authorized to amend the Plan;


NOW, THEREFORE, the Plan is amended as follows, effective January 1, 2011:


1.
Section 1.1 of the Plan shall be deleted and replaced with the following:



“1.1    Purpose. The purpose of the Coca-Cola Refreshments Supplemental Pension
Plan (the “Plan”) is to provide, for a select group of management and highly
compensated employees of the Company and Affiliates that have adopted the Plan,
retirement benefits which are not otherwise payable or cannot otherwise be
provided under the Pension Plan (as defined herein) as a result of certain
Internal Revenue Code limitations on the benefits or on account of an employee's
deferral of compensation under the Supplemental MESIP or the Deferred
Compensation Plan (as defined herein).”
2.
The following definition shall be added to Article II of the Plan:



“Deferred Compensation Plan” means The Coca-Cola Company Deferred Compensation
Plan or any other similar nonqualified deferred compensation plan maintained by
the Company or The Coca-Cola Company on or after the Effective Date which
provides for deferral of compensation.”


3.
Section 4.1(a)(2)(A) of the Plan shall be deleted and replaced with the
following:



“(A) The Participant's Cash Balance Account Base Benefit computed without regard
to the limits under Code sections 401(a)(17) and 415 and taking into account as
compensation in the year of deferral any elective deferrals under the
Supplemental MESIP or the Deferred Compensation Plan.”


IN WITNESS WHEREOF, the Benefits Committee has caused this Amendment to be
signed by its duly authorized member as of this 19th day of March 2013.




THE COCA-COLA COMPANY
BENEFITS COMMITTEE


/s/ Sue Fleming______________            
Sue Fleming
Benefits Committee Chairperson


